Case 3:18-ap-03008-SHB Doc 26-3 Filed 10/15/19 Entered 10/15/19 21:44:03              Desc
                 Exhibit 1 Jefferson County Final Decree Page 1 of 7


             m THE CHANCERY COURT FOR JEFFERSON COUNTY,
                      AT DANDRTOGE,TENNESSEE

THE DOUGLAS LAKE RESORT
OWNER'S ASSOCIATION,INC.

       Plaintiff


VS.                                                   CASE NUMBER 12-CV-117


DESTINY OF TENNESSEE,LLC f/k/a
DESTINY,INC.,LAKE CASA LIMITED
PARTNERSHIP,ABBACUS[SIC]HOLDINGS,
LTD,ET AL

       Defendants



                   FINAL DECREE ON SPECIAL MASTER REPORT


                                                 ^L
       THIS MATTER coming on to be furtheiSaud               heard, the 4^ day of January,

2017, before the Honorable Telford E. Forgety, Jr., Chancellor, in the Chancery Court,

Blount County, Tennessee, upon the whole record in the cause, and on the report of the

Master, filed November 4, 2016 (attached), and upon exceptions filed by Third Party

Plaintiff, Abbacas Holdings, Ltd., and upon argument of counsel, on consideration of all

of which it is;

       ORDERED JUDGED AND DECREED,that said exceptions and objections be

overruled and disallowed, and said report confirmed, and that the Third Party and Cross

Defendants, Allen Hood and Lake Casa Limited Partnership, are justly indebted to the

Third Party/Cross Plaintiff, Abbacas Holdings, Ltd., pursuant to the Report; and
Case 3:18-ap-03008-SHB Doc 26-3 Filed 10/15/19 Entered 10/15/19 21:44:03   Desc
                 Exhibit 1 Jefferson County Final Decree Page 2 of 7
Case 3:18-ap-03008-SHB Doc 26-3 Filed 10/15/19 Entered 10/15/19 21:44:03   Desc
                 Exhibit 1 Jefferson County Final Decree Page 3 of 7
Case 3:18-ap-03008-SHB Doc 26-3 Filed 10/15/19 Entered 10/15/19 21:44:03   Desc
                 Exhibit 1 Jefferson County Final Decree Page 4 of 7
Case 3:18-ap-03008-SHB Doc 26-3 Filed 10/15/19 Entered 10/15/19 21:44:03   Desc
                 Exhibit 1 Jefferson County Final Decree Page 5 of 7
Case 3:18-ap-03008-SHB Doc 26-3 Filed 10/15/19 Entered 10/15/19 21:44:03   Desc
                 Exhibit 1 Jefferson County Final Decree Page 6 of 7
Case 3:18-ap-03008-SHB Doc 26-3 Filed 10/15/19 Entered 10/15/19 21:44:03   Desc
                 Exhibit 1 Jefferson County Final Decree Page 7 of 7
